OPINION
STEVE McKEITHEN, Chief Justice
A jury convicted Christopher Lee Sutton of five counts of improper relationship between educator and student'. In two appellate issues, Sutton challenges the legal sufficiency of the evidence and the constitutionality of section 21.12 of the Texas Penal Code. We reverse the trial court’s judgment and render a judgment of acquittal.
Legal Sufficiency
In issue one, Sutton contends that the evidence is legally insufficient to support his conviction for improper relationship between educator and student. Under a legal sufficiency standard, we assess all the evidence in the light most favorable to the prosecution to determine whether any rational trier of fact could find the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); Hooper v. State, 214 S.W.3d 9, 13 (Tex.Crim.App.2007). We give deference to the jury’s responsibility to fairly resolve conflicting testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts. Hooper, 214 S.W.3d at 13.
A school employee commits an offense when he “engages in sexual contact, sexual intercourse, or deviate sexual intercourse with a person who is enrolled in a public or private primary or secondary school at which the employee works [.] ” Tex. Penal Code Ann. § 21.12(a)(1) (West Supp.2014) (emphasis added). “The prohibitions of section 21.12 are clear and unequivocal: if you are an employee of a Texas public or private primary or secondary school, you must not engage in sexual conduct with students who are enrolled at a school where you work[.]” Ex parte Morales, 212 S.W.3d 483, 499 (Tex.App.—Austin 2006, pet. ref'd). Teachers and other school employees “occupy positions of public trust with respect to the students enrolled at their school.” Id. at 497. Section 21.12 is “limited specifically to employee sexual conduct with students enrolled at the same school where the employee works, a class of persons uniquely within the proximity and influence of the employee.” Id. at 496. The indictment in this case alleged that Sutton was an employee of Caney Creek High School when he engaged in sexual contact or deviant sexual intercourse with G.T., a person enrolled at Caney Creek. On appeal, however, Sutton, contends that he was employed by Conroe Independent School District (“C.I.S.D.”) Police Depart*609ment, and not Caney Creek, and that he never worked at Caney Creek.
According to the evidence presented at trial, Sutton was employed'by C.I.S.D. Police Department. G.T. testified that, two weeks before his eighteenth birthday, he began having a sexual relationship with Sutton. G.T.’s mother testified that Sutton admitted to her that he had a sexual relationship with , G.T. William Harness, the Chief of Police for C.I.S.D. Police Department, testified that Sutton contacted him and admitted having an inappropriate relationship with G.T. while G.T. was a student at Caney Creek.
Carrie Galatas, the custodian of records for C.I.S.D., testified that Sutton was employed by C.I.S.D., but was not an employee of Caney Creek. G.T- testified that Sutton sometimes picked him up at the high school when Sutton was off duty, although Sutton may have been on call. G.T. testified that Sutton did not work for Caney Creek and he never saw Sutton working at the high school. Galatas explained that the school district is divided into five feeder systems and a sergeant is •in charge of each feeder. Sutton was assigned to The Woodlands feeder system and was not assigned to either Caney Creek or to the feeder system in which Caney Creek was located. All sergeants, including Sutton, office at the C.I.S.D. Police Department command center. Harness explained that sergeants were not bound to their assigned feeder, but were expected to respond to other feeders if needed, served as after hours and weekend on-call sergeant on a rotating basis, and had “overlapping responsibilities.”
Harness testified that Sutton owed a duty to all the schools within C.I.S.D. Mary Bice, an officer with the C.I.S.D. Police Department, testified that she considers herself to be an employee of C.I.S.D., but that she has a duty to all students, in the district. Harness explained that the supervising sergeants, like Sutton, were responsible for assisting officers " outside their assigned feeders and that there must have been a time when Sutton worked at one of the Caney Creek campuses. He testified that Sutton must have gone to Caney Creek High School because Sutton mentored Kimberly Grimes, the sergeant assigned to the Ca-ney Creek feeder. According to Harness, Sutton sometimes had to cover for Grimes. Harness and Bice testified that Sutton also supervised various school programs made available to students in the district, including G.T. who joined these programs. Bice testified that during a trip for one of the programs, G.T. stayed in Sutton’s hotel room.
On appeal, the State contends that the evidence supports Sutton’s conviction because Sutton’s duties extended to Caney Creek, Sutton was involved in-student programs in which G.T. participated, Sutton was present at Caney Creek to pick up G.T. and to meet with Grimes or cover for Grimes, and Harness testified that Sutton must have worked at one of the Caney Creek campuses at some point. However, based on the statute’s plain language, section 21.12(a)(1) is limited to an employee’s sexual conduct with a student enrolled at the school where the employee works. See Tex. Penal Code Ann. § 21.12(a)(1); see also Morales, 212 S.W.3d at 499. The record demonstrates that Sutton was an employee of C.I.S.D. Police Department. It is undisputed that the CISD Police Department offices are not located at Caney Creek. Although the jury may draw reasonable conclusions and inferences from the evidence, the record does not contain legally sufficient evidence.to allow the jury to reasonably conclude that Sutton worked at Caney Creek High School.
*610Further, the Legislature added a class of school district employees who would be in violation of this statute regardless of whether or not they worked at the school where the student was enrolled. Tex. Penal Code Ann. § 21.12(a)(2). The State did not charge Sutton under this portion of the statute, because the Legislaure did not include police officers in this class. Accordingly, we conclude that the evidence is legally insufficient to support Sutton’s conviction for improper relationship between educator and student. See Jackson, 443 U.S. at 318-19, 99 S.Ct. 2781; see also Hooper, 214 S.W.3d at 13. Because no other offense was charged, we need not determine whether another offense was proved. See Pokladnik v. State, 876 S.W.2d 525, 527 (Tex.App. — Dallas 1994, no pet.). We sustain issue one and need not address issue two. See Tex.R,App. P. 47.1. We reverse the trial court’s judgment and render a judgment of acquittal.
REVERSED AND RENDERED.